 

 

 

 

 

 

 

 



 

 

 

 

 

Salisbury BanCORP, INC.

 

2011 LONG TERM INCENTIVE PLAN

 

 

 

 

 



 

 

 

 

 

 

 

Salisbury BanCORP, INC.

2011 LONG TERM INCENTIVE PLAN

 



ARTICLE 1 PURPOSE 1 1.1 General 1       ARTICLE 2 DEFINITIONS 1 2.1 Definitions
1       ARTICLE 3 EFFECTIVE TERM OF PLAN 4 3.1 Effective Date 4 3.2 Termination
of Plan 4       ARTICLE 4 ADMINISTRATION 4 4.1 Committee 4 4.2 Actions and
Interpretations by the Committee 4 4.3 Authority of Committee 4 4.4
Indemnification 4       ARTICLE 5 SHARES SUBJECT TO THE PLAN 4 5.1 Number of
Shares 4 5.2 Share Counting 5 5.3 Stock Distributed 5       ARTICLE 6
ELIGIBILITY 5 6.1 General 5       ARTICLE 7 STOCK OPTIONS 5 7.1 General 5 7.2
Incentive Stock Options 5       ARTICLE 8 STOCK APPRECIATION RIGHTS 6 8.1 Grant
of Stock Appreciation Rights 6       ARTICLE 9 RESTRICTED STOCK, RESTRICTED
STOCK UNITS AND DEFERRED STOCK UNITS 6 9.1 Grant of Restricted Stock, Restricted
Stock Units and Deferred Stock Units 6 9.2 Issuance and Restrictions 6 9.3
Dividends on Restricted Stock 6 9.4 Forfeiture 6 9.5 Delivery of Restricted
Stock 6       ARTICLE 10 PERFORMANCE AWARDS 6 10.1 Grant of Performance Awards 6
10.2 Performance Goals 6       ARTICLE 11 DIVIDEND EQUIVALENTS 7 11.1 Grant of
Dividend Equivalents 7       ARTICLE 12 STOCK OR OTHER STOCK-BASED AWARDS 7 12.1
Grant of Stock or Other Stock-Based Awards 7       ARTICLE 13 DIRECTORS STOCK
RETAINER AWARDS 7 13.1 Name and Purpose 7 13.2 Definitions 7 13.3 Stock Subject
to Directors Stock Retainer Awards 7 13.4 Number of Shares and Grant Date 7 13.5
Vesting 7

 

-i-

 



 

13.6 Continuation of Service 7 13.7 Nontransferability; Legend 7       ARTICLE
14 PROVISIONS APPLICABLE TO AWARDS 7 14.1 Award Certificates 8 14.2 Form of
Payment for Awards 8 14.3 Limits on Transfer 8 14.4 Beneficiaries 8 14.5 Stock
Trading Restrictions 8 14.6 Acceleration upon Death or Disability 8 14.7 Effect
of a Change in Control 8 14.8 Acceleration for Other Reasons 9 14.9 Forfeiture
Events 9 14.10 Substitute Awards 9       ARTICLE 15 CHANGES IN CAPITAL STRUCTURE
9 15.1 Mandatory Adjustments 9 15.2 Discretionary Adjustments 9 15.3 General 9  
    ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION 9 16.1 Amendment,
Modification and Termination 9 16.2 Awards Previously Granted 9 16.3 Compliance
Amendments 10       ARTICLE 17 GENERAL PROVISIONS 10 17.1 Rights of Participants
10 17.2 Withholding 10 17.3 Special Provisions Related to Section 409A of the
Code 10 17.4 Unfunded Status of Awards 11 17.5 Relationship to Other Benefits 11
17.6 Expenses 11 17.7 Titles and Headings 11 17.8 Gender and Number 11 17.9
Fractional Shares 11 17.10 Government and Other Regulations 11 17.11 Governing
Law 11 17.12 Severability 11 17.13 No Limitations on Rights of Corporation 11
17.14 Indemnification 11



 

 

-ii-

 

Salisbury BanCORP, INC.

2011 LONG TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The purpose of the Salisbury Bancorp, Inc. 2011 LONG TERM
INCENTIVE PLAN (the “Plan”) is to promote the success and enhance the value of
Salisbury Bancorp, Inc. (the “Corporation”), by linking the personal interests
of employees, officers and directors of the Corporation or any Affiliate (as
defined below) to those of the Corporation’s shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Corporation in its ability to motivate,
attract, and retain the services of employees, officers and directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees, officers and directors of the Corporation and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a)                 “Affiliate” means (i) any Subsidiary or Parent, or (ii) an
entity that directly or through one or more intermediaries controls, is
controlled by or is under common control with, the Corporation, as determined by
the Committee.

(b)                 “Award” means an award of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Deferred Stock Units,
Performance Awards, Dividend Equivalents, Other Stock-Based Awards, Directors
Stock Retainer Awards, or any other right or interest relating to Stock or cash,
granted to a Participant under the Plan.

(c)                 “Award Certificate” means a written document, in such form
as the Committee prescribes from time to time, setting forth the terms and
conditions of an Award. Award Certificates may be in the form of individual
award agreements or certificates or a program document describing the terms and
provisions of an Award or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

(d)                 “Bank” means Salisbury Bank & Trust Company.

(e)                 “Beneficial Owner” shall have the meaning given such term in
Rule 13d-3 of the General Rules and Regulations under the 1934 Act.

(f)                  “Board” means the Board of Directors of the Corporation.

(i) during any consecutive 12-month period, individuals who, at the beginning of
such period, constitute the Board of Directors of the Corporation (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such Board, provided that any person becoming a director after the beginning of
such 12-month period and whose election or nomination for election was approved
by a vote of at least a majority of the Incumbent Directors then on the Board
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Corporation as a result of an actual
or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any person becomes a Beneficial Owner, directly or indirectly, of either
(A) 50% or more of the then-outstanding shares of the Corporation’s Stock or (B)
securities of the Corporation representing 50% or more of the combined voting
power of the Corporation’s then outstanding securities eligible to vote for the
election of directors (the “Corporation Voting Securities”); provided, however,
that for purposes of this subsection (ii), the following acquisitions of
Corporation’s Stock or Corporation Voting Securities shall not constitute a
Change in Control: (w) an acquisition directly from the Corporation, (x) an
acquisition by the Corporation or a Subsidiary, (y) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the
Corporation or a Subsidiary (a “Reorganization”), or the sale or other
disposition of all or substantially all of the Corporation’s assets (a “Sale”)
or the acquisition of assets or stock of another corporation or other entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Corporation’s Stock
and outstanding Corporation Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and



-1-

 

 

the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation’s assets or stock either directly
or through one or more subsidiaries, the “Surviving Entity”) in substantially
the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the Corporation’s outstanding Stock and
the outstanding Corporation Voting Securities, as the case may be, and (B) no
person (other than (x) the Corporation or any Subsidiary, (y) the Surviving
Entity or its ultimate parent entity, or (z) any employee benefit plan (or
related trust) sponsored or maintained by any of the foregoing) is the
Beneficial Owner, directly or indirectly, of 50% or more of the total common
stock or 50% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Entity, and (C) at least
a majority of the members of the board of directors of the Surviving Entity were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization, Sale or Acquisition (any
Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

(i)                   “Code” means the Internal Revenue Code of 1986, as amended
from time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision.

(j)                  “Committee” means the committee of the Board described in
Section 4.1.

(k)                 “Corporation” means Salisbury Bancorp, Inc., a Connecticut
corporation, or any successor corporation.

(l)                   “Continuous Service” means the absence of any interruption
or termination of service as an employee, officer or director of the Corporation
or any Affiliate, as applicable; provided, however, that for purposes of an
Incentive Stock Option “Continuous Service” means the absence of any
interruption or termination of service as an employee of the Corporation or any
Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Service shall not be considered interrupted in the following cases:
(i) a Participant transfers employment between the Corporation and an Affiliate
or between Affiliates, or (ii) in the discretion of the Committee as specified
at or prior to such occurrence, in the case of a spin-off, sale or disposition
of the Participant’s employer from the Corporation or any Affiliate, or (iii)
any leave of absence authorized in writing by the Corporation prior to its
commencement; provided, however, that for purposes of Incentive Stock Options,
no such leave may exceed 90 days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Corporation is not so guaranteed, on the 91st
day of such leave any Incentive Stock Option held by the Participant shall cease
to be treated as an Incentive Stock Option and shall be treated for tax purposes
as a Nonstatutory Stock Option. Whether military, government or other service or
other leave of absence shall constitute a termination of Continuous Service
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive; provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

(m)               “Deferred Stock Unit” means a right granted to a Participant
under Article 9 to receive Shares (or the equivalent value in cash or other
property if the Committee so provides) at a future time as determined by the
Committee, or as determined by the Participant within guidelines established by
the Committee in the case of voluntary deferral elections.

(n)                 “Director” means a member of the Board.

(o)                 “Directors Stock Retainer Award” means Stock granted to a
Director under Article 13 that is subject to certain restrictions.

(p)                 “Disability” of a Participant means that the Participant (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. The
Participant shall be deemed disabled if (i) determined to be totally disabled by
the Social Security Administration or (ii) determined to be disabled in
accordance with a disability insurance program, provided that the definition of
disability applied under such program complies with the requirement of the
applicable regulations under Section 409A of the Code. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

(q)                 “Dividend Equivalent” means a right granted to a Participant
under Article 11.

(r)                  “Effective Date” has the meaning assigned such term in
Section 3.1.

(s)                  “Eligible Participant” means an employee, officer or
director of the Corporation or any Affiliate.

(t)                  “Fair Market Value,” on any date, means (i) if the Stock is
listed on a securities exchange, the closing sales price on the principal such
exchange on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if the Stock is not quoted on an
interdealer quotation system or it is determined that the fair market value is
not properly reflected by such quotations, Fair Market Value will be determined
by such other method as the Committee determines in good faith to be reasonable
and in compliance with Code Section 409A.



-2-

 

 

(u)                 “Full-Value Award” means an Award other than in the form of
an Option or SAR, and which is settled by the issuance of Stock (or at the
discretion of the Committee, settled in cash valued by reference to Stock
value).

(w)                “Grant Date” of an Award means the first date on which all
necessary corporate action has been taken to approve the grant of the Award as
provided in the Plan, or such later date as is determined and specified as part
of that authorization process. Notice of the grant shall be a provided to the
grantee within a reasonable time after the Grant Date.

(x)                 “Incentive Stock Option” means an Option that is intended to
be an incentive stock option and meets the requirements of Section 422 of the
Code or any successor provision thereto.

(y)                 “Nonstatutory Stock Option” means an Option that is not an
Incentive Stock Option.

(z)                 “Option” means a right granted to a Participant under
Article 7 of the Plan to purchase Stock at a specified price during specified
time periods. An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.

(aa)             “Other Stock-Based Award” means a right, granted to a
Participant under Article 12, that relates to or is valued by reference to Stock
or other Awards relating to Stock.

(bb)             “Parent” means a corporation, limited liability company,
partnership or other entity which owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Corporation. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

(cc)              “Participant” means an Eligible Participant who has been
granted an Award under the Plan; provided that in the case of the death of a
Participant, the term “Participant” refers to a beneficiary designated pursuant
to Section 13.4 or the legal guardian or other legal representative acting in a
fiduciary capacity on behalf of the Participant under applicable state law and
court supervision.

(dd)             “Performance Award” means any award granted under the Plan
pursuant to Article 10.

(ee)              “Person” means any individual, entity or group, within the
meaning of Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or
14(d)(2) of the 1934 Act.

(ff)               “Plan” means the Salisbury Bancorp, Inc. 2011 LONG TERM
INCENTIVE PLAN, as amended from time to time.

(gg)              “Plan Share Reserve” shall have the meaning ascribed thereto
in Section 5.1.

(hh)             “Public Offering” means a public offering of any class or
series of the Corporation’s equity securities pursuant to a registration
statement filed by the Corporation under the 1933 Act.

(ii)                 “Restricted Stock” means Stock granted to a Participant
under Article 9 that is subject to certain restrictions and to risk of
forfeiture.

(jj)                “Restricted Stock Unit” means the right granted to a
Participant under Article 9 to receive shares of Stock (or the equivalent value
in cash or other property if the Committee so provides) in the future, which
right is subject to certain restrictions and to risk of forfeiture.

(kk)             “Shares” means shares of the Corporation’s Stock. If there has
been an adjustment or substitution pursuant to Article 14, the term “Shares”
shall also include any shares of stock or other securities that are substituted
for Shares or into which Shares are adjusted pursuant to Article 14.

(ll)                 “Stock” means the common stock, $.10 par value, of the
Corporation and such other securities of the Corporation as may be substituted
for Stock pursuant to Article 14.

(mm)         “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.

(nn)             “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Corporation,
including but not limited to Salisbury Bank & Trust Company, and any Subsidiary
of Salisbury Bank & Trust Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in Section
424(f) of the Code.

(oo)             “Termination Date” means the date determined in accordance with
Section 3.2.

(pp)             “1933 Act” means the Securities Act of 1933, as amended from
time to time.



-3-

 

 

(qq)             “1934 Act” means the Securities Exchange Act of 1934, as
amended from time to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. Subject to the approval of the Plan by the Corporation’s
shareholders within 12 months after the Plan’s adoption by the Board, the Plan
will become effective on the date that it is adopted by the Board (the
“Effective Date”).

3.2. TERMINATION OF PLAN. Unless earlier terminated as provided herein, the Plan
shall continue in effect until the tenth anniversary of the Effective Date or,
if the shareholders approve an amendment to the Plan that increases the number
of Shares subject to the Plan, the tenth anniversary of the date of such
approval (the “Termination Date”). The termination of the Plan on such date
shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by the Compensation Committee
appointed by the Board or, at the discretion of the Board from time to time, the
Plan may be administered by the Board. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time, in the
discretion of the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers and
protections of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board. To the
extent any action of the Board under the Plan conflicts with actions taken by
the Committee, the actions of the Board shall control.

4.2. ACTIONS AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Corporation or any Affiliate, the Corporation’s independent
certified public accountants, the Corporation’s or an Affiliate’s counsel or any
executive compensation consultant or other professional retained by the
Corporation to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:

(a)                 Grant Awards;

(b)                 Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award granted under the Plan;

(f) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(i) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(j) Amend the Plan or any Award Certificate as provided herein; and

(k) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or
Connecticut in order to assure the viability of the benefits of Awards granted
to Participants and to further the objectives of the Plan.

4.4. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Corporation against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Corporation’s approval, or paid by
him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided he or she shall give the Corporation an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf, unless such loss,
cost, liability, or expense is a result of his or her own willful misconduct or
except as expressly provided by statute. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Corporation’s charter or bylaws, as a matter
of law, or otherwise, or any power that the Corporation may have to indemnify
them or hold them harmless.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan (the “Plan Share Reserve”) shall be
84,000, subject to adjustments made pursuant to Article 15. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 42,000, subject to adjustments made pursuant to Article
15. No more than 20,000 Shares, subject to adjustments made pursuant to Article
15, shall be issued pursuant to Awards granted under the Plan in any one
calendar year. Subject to adjustments made pursuant to Article 15, the maximum



-4-

 

 

number of Shares which may be issued as Directors Stock Retainer Awards shall be
15,000.

5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan Share Reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares originally subject to
the Award will be added back to the Plan Share Reserve and again be available
for issuance pursuant to Awards granted under the Plan.

(b) Shares subject to Awards settled in cash will be added back to the Plan
Share Reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(c) Shares withheld or repurchased from an Award or delivered by a Participant
to satisfy minimum tax withholding requirements will be added back to the Plan
Share Reserve and again be available for issuance pursuant to Awards granted
under the Plan.

(d) If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Corporation (by either actual delivery or attestation),
the number of Shares so tendered (by delivery or attestation) shall be added to
the Plan Share Reserve and will be available for issuance pursuant to Awards
granted under the Plan.

(e) To the extent that the full number of Shares subject to an Option or SAR is
not issued upon exercise of the Option or SAR for any reason, including by
reason of net-settlement of the Award, the unissued Shares originally subject to
the Award will be added back to the Plan Share Reserve and again be available
for issuance pursuant to other Awards granted under the Plan.

(f) To the extent that the full number of Shares subject to an Award other than
an Option or SAR is not issued for any reason, including by reason of failure to
achieve maximum performance goals, the unissued Shares originally subject to the
Award will be added back to the Plan Share Reserve and again be available for
issuance pursuant to Awards granted under the Plan.

(g) Substitute Awards granted pursuant to Section 14.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Corporation or a Parent or Subsidiary as defined in Section 424(e) and (f)
of the Code. Eligible Participants who are service providers to an Affiliate may
be granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.10)
shall not be less than the Fair Market Value as of the Grant Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d), including a provision that an Option that is otherwise
exercisable and has an exercise price that is less than the Fair Market Value of
the Stock on the last day of its term will be automatically exercised on such
final date of the term by means of a “net exercise,” thus entitling the optionee
to Shares equal to the intrinsic value of the Option on such exercise date, less
the number of Shares required for tax withholding. The Committee shall also
determine that the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised or vested have been
satisfied.

(c) PAYMENT. The Committee shall determine the method or methods by which the
exercise price of an Option may be paid, the form of payment, and the method or
methods by which Shares shall be delivered or deemed to be delivered to
Participants. As determined by the Committee at or after the Grant Date, payment
of the exercise price of an Option may be made in, in whole or in part, in the
form of (i) cash or cash equivalents, (ii) delivery (by either actual delivery
or attestation) of previously-acquired Shares based on the Fair Market Value of
the Shares on the date the Option is exercised, (iii) withholding of Shares to
be delivered upon exercise of the Option based on the Fair Market Value of the
Shares on the date the Option is exercised, (iv) broker-assisted market sales,
or (iv) any other “cashless exercise” arrangement.

(d) EXERCISE TERM. No Option granted under the Plan shall be exercisable for
more than ten years from the Grant Date.

(e) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(f) NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend Equivalents.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.
Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Corporation must have an exercise price per Share of
not less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.



-5-

 

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF Stock Appreciation Rights. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the SAR as determined by the Committee and set forth in
the Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, including a provision
that a SAR that is otherwise exercisable and has a base price that is less than
the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term, thus entitling the
holder to cash, Shares or other property equal to the intrinsic value of the SAR
on such exercise date, less the cash or number of Shares required for tax
withholding. No SAR shall be exercisable for more than ten years from the Grant
Date.

(c) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

(d) NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.

(e) OTHER TERMS. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee. An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, a Participant shall have none of the
rights of a shareholder with respect to Restricted Stock Units or Deferred Stock
Units until such time as Shares of Stock are paid in settlement of such Awards.

9.3 DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock that is not
subject to performance-based vesting, unless the Committee determines otherwise,
cash dividends declared on the Shares of Restricted Stock before they are vested
will be paid or distributed to the Participant as accrued (in which case, such
dividends must be paid or distributed no later than the 15th day of the 3rd
month following the later of (A) the calendar year in which the corresponding
dividends were paid to shareholders, or (B) the first calendar year in which the
Participant’s right to such dividends is no longer subject to a substantial risk
of forfeiture). The Committee may provide that cash dividends declared on the
Shares of Restricted Stock before they are vested (i) will be forfeited, (ii)
will be reinvested or deemed to have been reinvested in additional Shares, which
shall be subject to the same vesting provisions as provided for the host Award
(subject to Share availability under Section 5.1 hereof), or (iii) be credited
by the Corporation to an account for the Participant and accumulated without
interest until the date or dates upon which the host Award becomes vested, and
any dividends accrued with respect to forfeited Restricted Stock will be
reconveyed to the Corporation without further consideration or any act or action
by the Participant.

9.4. FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

9.5. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the Grant Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Corporation or one or more of its employees) designated
by the Committee, a stock certificate or certificates registered in the name of
the Participant. If physical certificates representing shares of Restricted
Stock are registered in the name of the Participant, such certificates must bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

ARTICLE 10

PERFORMANCE AWARDS

10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant and to designate the provisions of such Performance Awards as
provided in Section 4.3. All Performance Awards shall be evidenced by an Award
Certificate or a written program established by the Committee, pursuant to which
Performance Awards are awarded under the Plan under uniform terms, conditions
and restrictions set forth in such written program. All Performance Awards which
become vested shall be subject to recovery (“clawback”) by the Corporation to
the extent required by law or regulations applicable to the Corporation or any
Affiliate.

10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Corporation-wide objectives
or in terms of objectives that



-6-

 

 

relate to the performance of the Participant, an Affiliate or a division,
region, department or function within the Corporation or an Affiliate. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation or the manner in which the
Corporation or an Affiliate conducts its business or other events or
circumstances render performance goals to be unsuitable, the Committee may
modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, (ii) make a cash payment to
the Participant in an amount determined by the Committee or (iii) terminate such
unvested Performance Award without any payment to the Participant.

ARTICLE 11

DIVIDEND EQUIVALENTS

11.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
cash dividends or distributions with respect to all or a portion of the number
of Shares subject to a Full-Value Award, as determined by the Committee. Unless
the Committee determines otherwise, Dividend Equivalents will be deemed to have
been reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), which shall be subject to the same
vesting provisions as provided for the host Award. The Committee may provide
that Dividend Equivalents will be (i) credited by the Corporation to an account
for the Participant and accumulated without interest until the date upon which
the host Award becomes vested, and any Dividend Equivalents accrued with respect
to forfeited Awards will be reconveyed to the Corporation without further
consideration or any act or action by the Participant or (ii) except in the case
of Performance Awards, paid or distributed to the Participant as accrued (in
which case, such Dividend Equivalents must be paid or distributed no later than
the 15th day of the 3rd month following the later of (A) the calendar year in
which the corresponding dividends were paid to shareholders, or (B) the first
calendar year in which the Participant’s right to such Dividends Equivalents is
no longer subject to a substantial risk of forfeiture).

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

12.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
other rights convertible or exchangeable into Shares, and Awards valued by
reference to book value of Shares or the value of securities of or the
performance of specified Parents or Subsidiaries. The Committee shall determine
the terms and conditions of such Awards.

ARTICLE 13

DIRECTORS STOCK RETAINER AWARDS

13.1. NAME AND PURPOSE. Directors Stock Retainer Awards are for the purposes of
enhancing the ability of the Corporation to attract and retain highly qualified
individuals to serve as non-employee Directors of the Corporation and to provide
additional incentives to such Directors to promote the success of the
Corporation and its Affiliates. The Directors Stock Retainer Awards provides
non-employee Directors with shares of Stock as a component of compensation for
their services as Directors.

13.2. DEFINITIONS. For purposes of this Article 13, the following definitions
shall apply:

(a)                 “Annual Stock Retainer” means the 120 shares of Stock
payable to each Director on an annual basis as part of each Director’s
compensation for service on the Board.

(b)                 “Annual Meeting Date” means the date of each annual meeting
of the shareholders of the Corporation held after the Effective Date.

(c)                 “Value” means the value of a share of Stock on the last
trading day preceding a Grant Date or other date on which Stock is issued
pursuant to this Article 13.

(d)                 “Director” for purposes of this Article 13 means a
non-employee member of the Board.

(e)                 “Grant Date” means the date on which a grant of an Annual
Stock retainer takes effect, which shall be last business day preceding the each
Annual Meeting Date before the Termination Date.

(f)                  “Pro-Rated Stock Retainer” means a number of Shares equal
to 120 multiplied by a fraction, the numerator of which is the number of months
of such a new Director’s service as a member of the Board (rounded to the
nearest full month) and the denominator of which is 12, provided, however, that
such fraction shall not be in excess of 1.0.

13.3. STOCK SUBJECT TO DIRECTORS STOCK RETAINER AWARDS. Subject to adjustments
made pursuant to Article 15, the maximum number of Shares that may be issued as
Directors Stock Retainer Awards shall be 15,000.

13.4. NUMBER OF SHARES AND GRANT DATE. On each annual Grant Date beginning with
the first Grant Date after the Effective Date, each Director whose term of
office begins with or continues after such Grant Date shall be issued a number
of whole shares of Stock set forth in the Annual Stock Retainer (120 shares).
Each Director who is first elected to the Board after the Effective Date (and
who was not then a member of the Board) other than on an Annual Meeting Date
shall be granted a number of whole shares of Stock equal to the Pro-Rated Stock
Retainer.

13.5. VESTING. Director Stock Retainer Awards shall be fully vested upon the
Director ceasing to be a director, whether or not employed by the Corporation or
any Affiliate. Until the Director Stock Retainer Award is vested, the Director
shall have all of the rights of a shareholder with respect to the shares of
Stock, including the right to vote such shares and the right to receive
dividends thereon.

13.6 CONTINUATION OF SERVICE. Nothing in this Plan shall confer upon any person
any right to continue to serve as a Director, or to receive shares of Stock
issued pursuant to this Plan if such person is not serving as a Director on a
Grant Date.

13.7 NONTRANSFERABILITY; LEGEND. No shares of Stock granted as Director Stock
Retainer Awards shall be transferable by the Director except as provided in this
Plan. All share certificates issued pursuant to Director Stock Retainer Awards
shall bear an appropriate legend reflecting the foregoing restrictions and
limitations on transfer.



-7-

 

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

14.1. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Corporation or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Corporation or an Affiliate. No unexercised or restricted
Award shall be assignable or transferable by a Participant other than by will or
the laws of descent and distribution; provided, however, that the Committee may
(but need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

14.4. BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death, provided the designation is filed with the
Committee. A beneficiary, legal guardian, legal representative, or other person
claiming any rights under the Plan is subject to all terms and conditions of the
Plan and any Award Certificate applicable to the Participant, except to the
extent the Plan and Award Certificate otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, any payment due to the
Participant shall be made to the Participant’s estate. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Participant, in the
manner provided by the Corporation, at any time provided the change or
revocation is filed with the Committee.

14.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate and/or issue instructions to the
transfer agent to reference restrictions applicable to the Stock.

14.6. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Service by reason of death or Disability:

(i) all of that Participant’s outstanding Options and SARs shall become fully
exercisable;

(ii)                 all time-based vesting restrictions on that Participant’s
outstanding Awards shall lapse as of the date of termination; and

(iii) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:

(A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and

(B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and

(C) in either such case, there shall be a prorata payout to the Participant or
his or her estate within sixty (60) days following the date of termination
(unless a later date is required by Section 17.3 hereof), based upon the length
of time within the performance period that has elapsed prior to the date of
termination.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

14.7. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.7 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

(a) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been earned as of the effective date of the Change in Control
based upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the Change in Control occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, subject to Section
17.3, there shall be a prorata payout to Participants within sixty (60) days
following the Change in Control (unless a later date is required by Section 17.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the Change in Control. Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.

(b) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within twelve months after the
effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then (i)
all of that Participant’s outstanding Options, SARs and other Awards in the
nature of rights that may be exercised shall become fully exercisable, (ii) all
time-based vesting restrictions on the his or her outstanding Awards shall
lapse, and (iii) the payout level under all of that Participant’s
performance-based Awards that were outstanding immediately prior to effective
time of the Change in Control shall be determined and deemed to have been earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target
(measured as of the end of the calendar quarter



-8-

 

 

immediately preceding the date of termination), if the date of termination
occurs during the second half of the applicable performance period, and, in
either such case, there shall be a prorata payout to such Participant within
sixty (60) days following the date of termination of employment (unless a later
date is required by Section 17.3 hereof), based upon the length of time within
the performance period that has elapsed prior to the date of termination of
employment. With regard to each Award, a Participant shall not be considered to
have resigned for Good Reason unless either (i) the Award Certificate includes
such provision or (ii) the Participant is party to an employment, severance or
similar agreement with the Corporation or an Affiliate that includes provisions
in which the Participant is permitted to resign for Good Reason. Any Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Certificate. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in Code
Section 422(d), the excess Options shall be deemed to be Nonstatutory Stock
Options.

14.8. ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.6 or 14.7 above, the Committee may in its
sole discretion at any time determine that, upon the termination of service of a
Participant or the occurrence of a Change in Control, all or a portion of such
Participant’s Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, and/or that any performance-based criteria with
respect to any Awards held by that Participant shall be deemed to be wholly or
partially satisfied, in each case, as of such date as the Committee may, in its
sole discretion, declare. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 14.8. Notwithstanding anything in the Plan, including this Section
14.8, the Committee may not accelerate the payment of any Award if such
acceleration would violate Section 409A(a)(3) of the Code.

14.9. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, (i) termination of employment for cause, (ii) violation
of material Corporation or Affiliate policies, (iii) breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, (iv) other conduct by the Participant that is detrimental to the
business or reputation of the Corporation or any Affiliate, or (v) a later
determination that the vesting of, or amount realized from, a Performance Award
was based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, whether or not the Participant caused or
contributed to such material inaccuracy.

14.10. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Corporation or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Corporation or
an Affiliate or the acquisition by the Corporation or an Affiliate of property
or stock of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Corporation and its shareholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Corporation (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 15.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring shareholder
approval under applicable laws, policies or regulations, then such amendment
shall be subject to shareholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareholders of the Corporation for any reason, including by reason of such
approval being necessary or deemed advisable to satisfy any tax, securities or
other applicable laws, policies or regulations.

16.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the



-9-

 

 

Participant’s consent, reduce or diminish the value of such Award determined as
if the Award had been exercised, vested, cashed in or otherwise settled on the
date of such amendment or termination (with the per-share value of an Option or
SAR for this purpose being calculated as the excess, if any, of the Fair Market
Value as of the date of such amendment or termination over the exercise or base
price of such Award);

(b) The original term of an Option or SAR may not be extended without the prior
approval of the shareholders of the Corporation;

(c) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code, the 1933 Act, the 1934 Act, the
Federal Deposit Insurance Act, the Bank Holding Company Act or the Dodd-Frank
Wall Street Reform and Consumer Protection Act to the extent required by law or
regulations applicable to the Corporation or any Affiliate), and to the
administrative regulations and rulings promulgated thereunder, and to prevent
“excessive parachute payments” under Section 280G of the Code. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 16.3 to any Award granted under the Plan without further
consideration or action.

ARTICLE 17

GENERAL PROVISIONS

17.1. RIGHTS OF PARTICIPANTS.

(a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Corporation, its Affiliates nor
the Committee is obligated to treat Participants or Eligible Participants
uniformly, and determinations made under the Plan may be made by the Committee
selectively among Eligible Participants who receive, or are eligible to receive,
Awards (whether or not such Eligible Participants are similarly situated).

(b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan shall interfere with or limit in any way
the right of the Corporation or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Corporation or any Affiliate, whether for
the duration of a Participant’s Award or otherwise.

(c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Corporation or any Affiliate and, accordingly,
subject to Article 16, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Corporation or any of its Affiliates.

(d) No Award gives a Participant any of the rights of a shareholder of the
Corporation unless and until Shares are in fact issued to such person in
connection with such Award.

17.2. WITHHOLDING. The Corporation or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Corporation or such Affiliate, an amount sufficient to satisfy federal, state,
and local taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Corporation under
the Plan will be conditioned on such payment or arrangements and the Corporation
or such Affiliate will, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.
Unless otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award that number of Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. All such elections shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

17.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Corporation, its Affiliates
nor their respective directors, officers, employees or advisers (other than in
his or her capacity as a Participant) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event,”
“disability” or “separation from service,” as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, or the application of a different form
of payment of any amount or benefit, such payment or distribution shall be made
at the time and in the form that would have applied absent the Change in
Control, Disability or separation from service, as applicable.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Corporation (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.



-10-

 

 

(d) Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to Employee Retirement Income Security Act of 1974, as amended.

17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Corporation or
any Affiliate unless provided otherwise in such other plan. Nothing contained in
the Plan will prevent the Corporation from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
required, and such arrangements may be either generally applicable or applicable
only in specific cases.

17.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Corporation and its Affiliates.

17.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

17.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

17.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

17.10. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Corporation (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any exchange or under any federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Corporation shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Corporation shall in no event be obligated to register any securities pursuant
to the 1933 Act or applicable state law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.

17.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Connecticut.

17.12. SEVERABILITY. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

17.13. NO LIMITATIONS ON RIGHTS OF CORPORATION. The grant of any Award shall not
in any way affect the right or power of the Corporation to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the
Corporation, for proper corporate purposes, to draft or assume awards, other
than under the Plan, to or with respect to any person. If the Committee so
directs, the Corporation may issue or transfer Shares to an Affiliate, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Affiliate will transfer such Shares to a Participant in
accordance with the terms of an Award granted to such Participant and specified
by the Committee pursuant to the provisions of the Plan.

17.14. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the
Corporation against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Corporation’s approval, or paid by
him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided he or she shall give the Corporation an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf, unless such loss,
cost, liability, or expense is a result of his or her own willful misconduct or
except as expressly provided by statute. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Corporation’s certificate of incorporation or
bylaws, as a matter of law, or otherwise, or any power that the Corporation may
have to indemnify them or hold them harmless.

 

***************

 

-11-

 



